Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is pending.  
Claim 1 stands rejected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,673,568. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the claims recite: A method for transferring data from a first endpoint to a second endpoint, the method comprising: sending, by the first endpoint, a plurality of packets to the second endpoint, wherein the sending includes, for each packet, placing the packet on an unacknowledged (UNACK) list upon sending the packet to the second endpoint; removing the packet from the UNACK list only if an acknowledgment (ACK) response from the second endpoint indicates that the packet was correctly received by the second endpoint; and resending the packet without waiting for each of the plurality of packets to be sent if an UNACK response from the second endpoint indicates that the packet was not correctly received by the second endpoint; and wherein the sending includes, for each packet on the UNACK list after each of the plurality of packets is sent a first time, resending all packets that appear on the UNACK list after sending each of the plurality of packets a first time, wherein the packets that appear on the UNACK list are resent even if no response is received for each of the packets that appear on the UNACK list from the second endpoint, and wherein a packet is removed from the UNACK list only if an ACK response is received for that packet, and wherein the step of resending all packets that appear on the UNACK list is repeated by the first endpoint until either the UNACK list is empty or a timeout occurs.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,009,586. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the A method for transferring data from a first endpoint to a second endpoint, the method comprising: sending, by the first endpoint, a plurality of packets to the second endpoint, wherein the sending includes, for each packet, placing the packet on an unacknowledged (UNACK) list upon sending the packet to the second endpoint; removing the packet from the UNACK list only if an acknowledgment (ACK) response from the second endpoint indicates that the packet was correctly received by the second endpoint; and resending the packet without waiting for each of the plurality of packets to be sent if an UNACK response from the second endpoint indicates that the packet was not correctly received by the second endpoint; and wherein the sending includes, for each packet on the UNACK list after each of the plurality of packets is sent a first time, resending all packets that appear on the UNACK list after sending each of the plurality of packets a first time, wherein the packets that appear on the UNACK list are resent even if no response is received for each of the packets that appear on the UNACK list from the second endpoint, and wherein a packet is removed from the UNACK list only if an ACK response is received for that packet, and wherein the step of resending all packets that appear on the UNACK list is repeated by the first endpoint until either the UNACK list is empty or a timeout occurs.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the .


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,218,444. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the claims recite: A method for transferring data from a first endpoint to a second endpoint, the method comprising: sending, by the first endpoint, a plurality of packets to the second endpoint, wherein the sending includes, for each packet, placing the packet on an unacknowledged (UNACK) list upon sending the packet to the second endpoint; removing the packet from the UNACK list only if an acknowledgment (ACK) response from the second endpoint indicates that the packet was correctly received by the second endpoint; and resending the packet without waiting for each of the plurality of packets to be sent if an UNACK response from the second endpoint indicates that the packet was not correctly received by the second endpoint; and wherein the sending includes, for each packet on the UNACK list after each of the plurality of packets is sent a first time, resending all packets that appear on the UNACK list after sending each of the plurality of packets a first time, wherein the packets that appear on the UNACK list are resent even if no response is received for each of the packets that appear on the UNACK list from the second endpoint, and wherein a packet is removed from the UNACK list only if an ACK response is received for that packet, and wherein the step of resending all packets that appear on the UNACK list is repeated by the first endpoint until either the UNACK list is empty or a timeout occurs.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,106,509. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the claims recite: A method for transferring data from a first endpoint to a second endpoint, the method comprising: sending, by the first endpoint, a plurality of packets to the second endpoint, wherein the sending includes, for each packet, placing the packet on an unacknowledged (UNACK) list upon sending the packet to the second endpoint; removing the packet from the UNACK list only if an acknowledgment (ACK) response from the second endpoint indicates that the packet was correctly received by the second endpoint; and resending the packet without waiting for each of the plurality of packets to be sent if an UNACK response from the second endpoint indicates that the packet was not correctly received by the second endpoint; and wherein the sending includes, for each packet on the UNACK list after each of the plurality of packets is sent a first time, resending all packets that appear on the UNACK list after sending each of the plurality of packets a first time, wherein the packets that appear on the UNACK list are resent even if no response is received for each of the packets that appear on the UNACK list from the second endpoint, and wherein a packet is removed from the UNACK list only if an ACK response is received for that packet, and wherein the step of resending all packets that appear on the UNACK list is repeated by the first endpoint until either the UNACK list is empty or a timeout occurs.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkvall et al. (Pub. No.: US 20020080719 A1) in view of Eguchi et al. (Pub. No.: US 6941501 B2), hereafter respectively referred to as Parkvall and Eguchi.  
Parkvall teaches A method for transferring data from a first endpoint to a second endpoint (transmission from sender to receiver, Para. 5, FIGS. 2, 4), the method comprising: sending, by the first endpoint, a plurality of packets to the second endpoint (packets transmitted using a sliding window ARQ protocol is shown in FIG. 4, Para. 7), wherein the sending includes, for each packet, placing the packet on an unacknowledged (UNACK) list upon sending the packet to the second endpoint (a sliding window form of acknowledgement and retransmission may be employed, Para. 6-7).  
	Parkvall teaches removing the packet from the UNACK list only if an acknowledgment (ACK) response from the second endpoint indicates that the packet was correctly received by the second endpoint (With a predetermined window of size W, the sender may transmit up to W consecutive packets before an acknowledgement is received, Para. 6, FIGS. 3(a), 3(b)).  
Parkvall teaches resending the packet without waiting for each of the plurality of packets to be sent if an UNACK response from the second endpoint indicates that the packet was not correctly received by the second endpoint (if the sender receives a NACK signal for a specific packet, the sender retransmits this packet, Para. 6, FIGS. 3(a), 3(b)).  
Parkvall teaches, wherein the sending includes, for each packet on the UNACK list after each of the plurality of packets is sent a first time, resending all packets that appear on the UNACK list after sending each of the plurality of packets a first time, wherein the packets that appear on the UNACK list are resent even if no response is received for each of the packets that appear on the UNACK list from the second endpoint (if the sender receives a NACK signal for a specific packet, the sender retransmits this packet and all subsequently transmitted packets (go-back-N ARQ), Para. 6, FIGS. 3(a), 3(b)).  
Parkvall teaches, wherein a packet is removed from the UNACK list only if an ACK response is received for that packet (In the example shown in FIGS. 3(a) and 3(b), the window is eight packets in length, and it slides so that packet nine (9) can be sent when an acknowledgement is received for packet one (1), Para. 6-8).  
Parkvall fails to teach wherein the step of resending all packets that appear on the UNACK list is repeated by the first endpoint until either the UNACK list is empty or a timeout occurs.  
Eguchi teaches, wherein the step of resending all packets that appear on the UNACK list (retransmission data lists based on omitted-data lists received from the clients, Col. 5, lines 27-34, FIGS. 3, 4) is repeated by the first endpoint until either the UNACK list is empty or a timeout occurs (multi-destination retransmission phases are repeated a maximum of N2 times until the omitted-data lists of all registered receivers in the acknowledgement list becomes empty or until a time-out of the Ts2 timer occurs, Col. 5, lines 34-38, FIGS. 3, 4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Eguchi with the teachings of Parkvall since Eguchi provides a technique for multiple retransmissions of listed packet, which can be introduced into the system of Parkvall to ensure all packets of a window are received through multiple retransmissions that are performed until a time-out.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Joshua Smith  
/J.S./  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477